Citation Nr: 0502651	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-09 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a disability 
manifested by hypoglycemia with black outs.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefits sought on 
appeal.  

By a decision dated June 2003, the Board found that the 
veteran submitted evidence sufficient to reopen his claims 
for entitlement to service connection for diabetes mellitus 
and bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of a disease or injury in service.

2.  The veteran's hearing loss began many years after his 
active duty, and there is no indication of a nexus between 
this condition and any incident of active military service.

3.  The veteran does not have a disability manifested by 
hypoglycemia with black outs.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Bilaterally hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2004).

3.  A disability manifested by hypoglycemia with black outs 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In letters dated July 2001 and April 2002, the RO 
wrote to the appellant, informing him of the requirements 
necessary to support his claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the July 2001 and 
April 2002 VCAA letters, the RO informed the appellant that 
it would get such things as medical records, employment 
records, or records from other Federal agencies, and that it 
would request those records if he provided enough information 
about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR § 3.159(b)(1) (2004).  
The July 2001 and April 2002 letters told the appellant to 
submit information about medical records so that the RO could 
obtain those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  In the July 2001 and April 2002 letters, 
the RO informed the appellant that he should submit any 
evidence in his possession that he believes pertained to his 
claim and was given the address to send such information.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the appellant for information about where 
and by whom the veteran was treated for his psychiatric 
disability and head injury during the appeal period.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the July 2001 and April 2002 VCAA letters.  
Following those letters, the development of the claim 
continued.  As a result, the appellant was provided the 
required notices and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed to 
substantiate the claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.



II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus and 
hearing loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Diabetes mellitus

Background

Service medical records are negative for treatment or 
diagnosis of diabetes mellitus or related symptoms.  The 
veteran did not serve in the Republic of Vietnam and his only 
non-stateside duty was in Newfoundland.  In March 1960, the 
veteran was seen for complaints of being sick to his stomach, 
vomiting, aching in the epigastrum, and dizziness.  On his 
Report of Medical History dated February 1966, the veteran 
marked that he did not have/or had dizziness or fainting 
spells.  The veteran's November 1966 separation examination 
noted normal clinical evaluation of the endocrine system.  

A letter from L.W., D.O. dated February 2000, indicated that 
the veteran gave a history of having several physical 
problems which began while he was in the service from 1957 to 
1966.  The veteran indicated that he had multiple episodes of 
fainting, along with other episodes where he became very 
shaky and had to stop work to get something to eat.  If he 
ate nothing, he would faint.  He indicated that this was 
never properly evaluated.  The examiner indicated that the 
veteran's blood sugar was never checked, even though diabetes 
and hypoglycemia were two of the best-known reasons for an 
otherwise healthy young man to pass out.  It was noted that 
the veteran took medication for diabetes.  The examiner noted 
that relying on the veteran's service medical records to 
decide service connection was almost laughable.  After the 
veteran gave copies of his service medical records to the 
examiner, the examiner noted that it was true that it did not 
appear that his claims were well grounded; the examiner 
indicated that she was appalled at the paucity of information 
provided by those records.  The examiner felt that the 
veteran's fainting episodes, although not of record, were 
probably due to hypoglycemia, which becomes diabetes later in 
life.  

At his August 2002 RO hearing, the veteran testified that he 
had fainting spells while in service.  He indicated that he 
would get shaky and just keel over.  The veteran testified 
that while in service he was never diagnosed with anything 
and nothing was done for him.  He indicated that he was 
finally diagnosed in 1996 with diabetes.  The veteran's wife 
testified that in his medical records from American Airlines, 
it showed that the veteran had blackouts.  

Social Security Administration records show that the veteran 
was treated for diabetes in 1999 and 2000.

At his VA examination dated April 2004, the veteran reported 
that he was officially diagnosed with diabetes in 1997.  He 
reported having a history of blackout spells and low blood 
sugar in military service.  The veteran indicated that he had 
never been hospitalized for hypoglycemic or ketoacidosis 
reaction since being diagnosed with diabetes.  He indicated 
that he had passed out due to this condition and the last 
time he passed out was two years ago.  The diagnosis was 
diabetes mellitus type 2 with symptoms of peripheral 
neuropathy; no evidence of nephropathy on micro albumin test; 
no retinopathy.  The examiner noted that the veteran was 
officially diagnosed with diabetes type 2 in 1997 and that no 
evidence of hypoglycemia or fainting spells were found in his 
service medical records.  Therefore, the examiner opined that 
it was less likely than not that the veteran's diabetes was 
related to military service.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
diabetes mellitus.  Service medical records are negative for 
diagnosis of diabetes, hypoglycemia, fainting spells, 
blackouts, or similar symptoms.  The veteran was not 
diagnosed with diabetes until 1997, approximately 31 years 
after separation from service.

The medical evidence of record that supports the veteran's 
contention is the statement from L.W., D.O. dated February 
2000, who indicated that the veteran gave a history of 
multiple episodes of fainting, along with other episodes 
where he became very shaky and had to stop work to get 
something to eat.  If he ate nothing, he would faint.  He 
indicated that this was never properly evaluated.  The 
examiner noted that relying on the veteran's service medical 
records to decide service connection was almost laughable.  
After the veteran gave copies of his service medical records 
to the examiner, the examiner noted that it was true that it 
did not appear that his claims were well grounded, the 
examiner indicated that she was appalled at the paucity of 
information provided by those records.  The examiner felt 
that the veteran's fainting episodes, although not of record, 
were probably due to hypoglycemia, which becomes diabetes 
later in life.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence." Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Although the examiner noted that relying on 
the veteran's service medical records to decide service 
connection was almost laughable, the examiner based her 
decision/opinion on a history of fainting spells not 
documented in the veteran's service medical records.  For 
this reason, the statement from L.W., D.O. is inadequate to 
establish a connection between the diabetes mellitus and 
service, and such a connection is an essential element in a 
claim for service connection.

In short, the clear preponderance of the evidence supports a 
finding that the veteran's diabetes mellitus began years 
after service and is not the result of any disease or injury 
in service.

B.  Bilateral hearing loss

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of bilateral hearing loss.  The 
veteran was an aircraft ground equipment repairman while in 
service.  The veteran's November 1966 separation examination 
showed tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-10
-10
-10
LEFT
-10
0
-10
-5
-10

A hearing examination from Ear-Master dated February 2000 
showed that the veteran experienced pain or discomfort in his 
ear.  Visible evidence of significant cerumen accumulation or 
a foreign body in the ear canal was noted.

A statement from L.J.K., R.N., LNC, dated January 2001, 
indicated that service connection for bilateral hearing loss 
could be proven with history and medical records supplied by 
the veteran.  L.J.K. indicated that the veteran had been 
treated for hay fever as well as sinusitis and that 
complications of the treatment (such as Phenyl Propanolamine 
contained in cough syrups, decongestant tablets, and sprays) 
resulted in chronic nasal obstruction, chronic otitis media, 
and subsequent hearing loss.  

An audiogram from Ear-Master dated June 2002, indicated that 
the test results showed that the veteran had moderate hearing 
loss in both ears.  

At his August 2002 RO hearing, the veteran testified that he 
was on the flight line while in the Air Force during his 8 
years of service.  He indicated that the hearing protection 
he was given in service was not adequate.  The veteran also 
worked for American Airlines after separation from service.  

Social Security Administration records show that the veteran 
has hearing loss.

At his April 2004 VA examination, the veteran reported that 
while in service he was a mechanic in (AGE) Aerospace Ground 
Equipment working on gas turbine engines, engine driven 
generator sets, air conditioners, hydraulic test stands, 
hydraulic jack manifolds, etc.  He indicated that he was 
issued hearing protection and used them the whole time in the 
military.  In civilian life, he indicated the worked at North 
American Aviation in the metal honeycomb shop making panels 
for Chinook helicopters for three months without hearing 
protection.  He reported that he worked at American Airlines 
from January 1967 to July 1997 as a mechanic working on jet 
engine starters with hearing protection reportedly the whole 
time at American Airlines.  It was noted that the veteran 
made a workers' compensation claim against American Airlines 
when he retired from there.  The veteran indicated that his 
hearing loss in the left ear was identified when he was 
working at American Airlines.  He also noted a ringing in his 
left ear for about the last six years, after he had already 
left American Airlines.  The examiner noted that the veteran 
reported that the ringing was intermittent and he could not 
give a specific date of onset, just about six years ago.  The 
veteran acknowledged use of guns outside the military and 
used hearing protection most of the time when shooting.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
35
LEFT
25
25
30
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

The examiner noted that negative pure tone Stenger responses 
were obtained in the left ear at 3000, 4000, and 6000 Hz, 
indicating the presence of an organic loss in that ear at 
those frequencies.  

The examiner summarized that the veteran would be classified 
as having normal hearing sensitivity 250 through 2000 Hz with 
a mild sensorineural loss 3-8000 Hz in the right ear.  The 
left ear had normal sensitivity 250 through 2000 Hz with a 
mild drop at 2000 and a moderately severe drop from 3-6000 Hz 
in the left ear.  The examiner noted that speech recognition 
scores would be classified as excellent bilaterally.  
Impedance audiometry yielded normal type A tympanograms 
indicating normal middle ear functions bilaterally.  The 
examiner indicated that he had reviewed the veteran's service 
medical records and indicated that the veteran had normal 
hearing sensitivity bilaterally at the time of separation 
from service.  

In the examiner's professional opinion, the hearing test from 
Ear Master, a hearing aid dealer should not be considered 
anything legitimate and should not be included in the 
veteran's C-file.  

The examiner noted that at the time of the veteran's 
discharge from service, he had normal hearing sensitivity as 
evidenced by his discharge audiogram in November 1966.  Even 
today, the examiner noted, in the right ear he did not have 
sufficient hearing loss to meet the criteria for a service 
connected hearing loss.  Therefore, even today he did not 
have true hearing loss in the right ear and at the time of 
discharge he had normal hearing sensitivity in both ears.  
Therefore, the examiner opined that it was less likely than 
not that the hearing loss disability was etiologically 
related to the veteran's military service, and there was no 
evidence that it manifested itself within the first year 
outside of military service.  The examiner indicated that the 
veteran's hearing loss was not documented until he worked at 
American Airlines, and he did not start working for American 
Airlines until after he had been out of the military for well 
over a year and did not start there until January 1967.

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
the first post-service year.  The veteran reports first 
diagnosis of hearing loss while working at American Airlines 
at an unknown time.  An audiogram from Ear-Master dated June 
2002, indicated that the test results showed that the veteran 
had moderate hearing loss in both ears.  There was a 
considerable length of time between the veteran's separation 
from service and his initial diagnosis of hearing loss.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].

At his April 2004 VA examination, the examiner noted that at 
the time of the veteran's discharge from service, he had 
normal hearing sensitivity as evidenced by his discharge 
audiogram in November 1966.  Even today, the examiner noted, 
in the right ear he did not have sufficient hearing loss to 
meet the criteria for a service connected hearing loss.  
Therefore, even today he did not have true hearing loss in 
the right ear and at the time of discharge he had normal 
hearing sensitivity in both ears.  Therefore, the examiner 
opined that it was less likely than not that the hearing loss 
disability was etiologically related to the veteran's 
military service, and there was no evidence that it 
manifested itself within the first year outside of military 
service.  

The medical evidence of record that supports the veteran's 
contention is the statement from L.J.K., R.N., LNC, dated 
January 2001 in which she stated that from medical records it 
was shown that the veteran was treated for sinusitis as well 
as hay fever and that Phenyl Propanolamine found in cough 
syrups, decongestant tablets, and sprays resulted in the 
veteran's chronic nasal obstruction, chronic otitis media, 
and subsequent hearing loss.  The examiner did not provide 
medical evidence that the veteran's hearing loss, diagnosed 
after separation from service, was due to his seasonal hay 
fever self treatment while in service.  The examiner did not 
provide additional medical evidence to substantiate the 
opinion that his hay fever medication caused the veteran's 
subsequent hearing loss.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  For this reason, the medical 
statement of L.J.K., R.N., LNC, dated January 2001 is 
inadequate to establish a connection between the veteran's 
hearing loss and service, and such a connection is an 
essential element in a claim for service connection.

In short, the clear preponderance of the evidence supports a 
finding that the veteran's bilateral hearing loss is not the 
result of any disease or injury in service.

C.  A disability manifested by hypoglycemia with black outs

Background

Service medical records are negative for treatment or 
diagnosis of hypoglycemia, fainting spells, or blackouts.  In 
March 1960, the veteran was seen for complaints of being sick 
to his stomach, vomiting, aching in the epigastrum, and 
dizziness.  On his Report of Medical History dated February 
1966, the veteran marked that he did not have/or had 
dizziness or fainting spells.  The veteran's November 1966 
separation examination noted normal clinical evaluation of 
the endocrine system, neurologic, and head.  

A letter from L.W., D.O. dated February 2000, indicated that 
the veteran gave a history of having several physical 
problems, which began while he was in the service from 1957 
to 1966.  The veteran indicated that he had multiple episodes 
of fainting, along with other episodes where he became very 
shaky and had to stop work to get something to eat.  If he 
ate nothing, he would faint.  He indicated that this was 
never properly evaluated.  The examiner indicated that the 
veteran's blood sugar was never checked, even though diabetes 
and hypoglycemia were two of the best-known reasons for an 
otherwise healthy young man to pass out.  It was noted that 
the veteran took medication for diabetes.  The examiner noted 
that relying on the veteran's service medical records to 
decide service connection was almost laughable.  After the 
veteran gave copies of his service medical records to the 
examiner, the examiner noted that it was true that it did not 
appear that his claims were well grounded; the examiner 
indicated that she was appalled at the paucity of information 
provided by those records.  The examiner felt that the 
veteran's fainting episodes, although not of record, were 
probably due to hypoglycemia, which becomes diabetes later in 
life.  

At his August 2002 RO hearing, the veteran testified that he 
had fainting spells while in service.  He indicated that he 
would get shaky and just keel over.  The veteran testified 
that while in service he was never diagnosed with anything 
and nothing was done for him.  He indicated that he was 
finally diagnosed in 1996 with diabetes.  The veteran's wife 
testified that in his medical records from American Airlines, 
it showed that the veteran had blackouts.  

Social Security Administration records show that the veteran 
was treated for diabetes in 1999 and 2000.

At his VA examination dated April 2004, the veteran reported 
that he was officially diagnosed with diabetes in 1997.  He 
reported having a history of blackout spells and low blood 
sugar in military service.  The veteran indicated that he had 
never been hospitalized for hypoglycemic or ketoacidosis 
reaction since being diagnosed with diabetes.  He indicated 
that he had passed out due to this condition and the last 
time he passed out was two years ago.  The diagnosis was 
diabetes mellitus type 2 with symptoms of peripheral 
neuropathy; no evidence of nephropathy on micro albumin test; 
no retinopathy.  The examiner noted that the veteran was 
officially diagnosed with diabetes type 2 in 1997 and that no 
evidence of hypoglycemia or fainting spells were found in his 
service medical records.  Therefore, the examiner opined that 
it was less likely than not that the veteran's diabetes was 
related to military service.

Analysis

There is no medical evidence that the veteran complained of 
or was treated for fainting spells/blackouts while in 
service.  There is also no medical evidence that the veteran 
was treated or diagnosed with hypoglycemia.  On his Report of 
Medical History in February 1966, the veteran indicated that 
he did not have dizziness or fainting spells.  The veteran's 
separation examination in November 1966 was negative for 
symptoms of hypoglycemia or complaints or treatment for 
fainting spells/blackouts.

The medical evidence of record that supports the veteran's 
contention is the statement from L.W., D.O. dated February 
2000, who indicated that the veteran gave a history of 
multiple episodes of fainting, along with other episodes 
where he became very shaky and had to stop work to get 
something to eat.  If he ate nothing, he would faint.  He 
indicated that this was never properly evaluated.  The 
examiner noted that relying on the veteran's service medical 
records to decide service connection was almost laughable.  
After the veteran gave copies of his service medical records 
to the examiner, the examiner noted that it was true that it 
did not appear that his claims were well grounded; the 
examiner indicated that she was appalled at the paucity of 
information provided by those records.  The examiner 
indicated that the veteran's blood sugar was never checked, 
even though diabetes and hypoglycemia were two of the best-
known reasons for an otherwise healthy young man to pass out.

L.W., D.O., has stated that the veteran's blood sugar was not 
tested, even though diabetes and hypoglycemia were two of the 
best known reasons for an otherwise healthy young man to pass 
out.  The examiner noted that relying on the veteran's 
service medical records to decide service connection was 
almost laughable.  It is noted that the veteran's service 
medical records do not show that the veteran was treated or 
complained of passing out or having blackouts, thus 
accounting for the absence of medical records showing that 
the veteran's blood sugar was tested.  This examiner also did 
not mention the veteran's denial of dizziness or fainting 
spells noted on his Report of Medical History in February 
1966.  The examiner felt that the veteran's fainting 
episodes, although not of record, were probably due to 
hypoglycemia, which becomes diabetes later in life.  It is 
obvious that this examiner based her opinion on the history 
provided by the veteran since there is no evidence in the 
veteran's service medical records of hypoglycemia, dizziness, 
or fainting spells.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

In the absence of evidence of a present disability there can 
be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the available medical reports fail to show 
that the veteran currently now has a disability manifested 
hypoglycemia with black outs.
For this reason, the grant of service connection is not 
warranted.




ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a disability manifested 
by hypoglycemia with blackouts.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


